COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


VAGHARSHAK A. VARTANIAN
                                            MEMORANDUM OPINION* BY
v.   Record No. 2048-98-4                 JUDGE ROSEMARIE ANNUNZIATA
                                              SEPTEMBER 28, 1999
ADVANTAGE AUTO STORES AND
 ZURICH INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Vagharshak Vartanian, pro se, on brief).

             (Edward H. Grove, III; Brault, Palmer, Grove,
             Zimmerman, White & Mims, on brief), for
             appellees.


     Vagharshak Vartanian ("claimant") contends that the

Workers' Compensation Commission ("commission") erred in finding

that he failed to prove that (1) his varicose veins were caused

by a physical therapy session on September 19, 1997 necessitated

by his compensable August 5, 1997 left knee injury; and (2) his

post-September 25, 1997 disability was causally related to his

compensable August 5, 1997 injury by accident.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27; Smith v. Commonwealth,

16 Va. App. 630, 635, 432 S.E.2d 2, 5 (1993).


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In ruling that claimant failed to sustain his burden of

proof, the commission found as follows:

               While we find that there is an
          association in time between the emergence of
          claimant's varicose veins and his physical
          therapy on September 19, 1997, there is no
          opinion from either of the physicians, Dr.
          [Danielle] Cheung or Dr. [Michael] Clemens,
          who examined claimant for his vein problems,
          that these vein problems were in any way
          caused by claimant's physical therapy
          regimen. Dr. [Fredric] Salter believed it
          unlikely that claimant's varicose veins were
          the result of the physical therapy regimen.
          None of the doctors have stated an opinion
          that the claimant is unable to return to
          work because of varicose veins, and the
          orthopedic physicians have cleared the
          claimant to return to work without
          restriction.

               . . . In this case there is no opinion
          from any physician causally relating the
          claimant's varicose veins to his accident or
          his physical therapy for his left knee
          injury sustained in that accident. For the
          Commission to infer such a causal
          relationship would be mere speculation
          without any expert guidance from the
          physicians who have examined the claimant.



                                 - 2 -
     The commission's findings are amply supported by the

record.   Based upon the lack of any persuasive medical opinion

that claimant's varicose veins were caused by his compensable

August 5, 1997 left knee injury or by his physical therapy

regimen, we cannot say as a matter of law that claimant's

evidence sustained his burden of proving causation.   In

addition, because it was undisputed that claimant's orthopedic

physicians released him to return to work without restrictions,

we cannot say as a matter of law that he proved that his

post-September 25, 1997 disability was causally related to his

compensable August 5, 1997 injury by accident.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                               - 3 -